Citation Nr: 1616523	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disability of the lower legs other than already service-connected xerosis and/or stasis dermatitis, to include diabetic dermopathy or shin spots.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Counsel	



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  He does not report and his service records do not show any service in or near Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the San Diego, California Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an April 2009 rating decision, the RO denied reopening of a previously denied claim for service connection for diabetes mellitus.  In a May 2010 rating decision, the RO denied service connection for diabetic dermopathy or shin spots.

Although the Veteran initially requested a Board hearing in September 2011, he later withdrew this request in April 2012.

In July 2013, the Board reopened the Veteran's previously denied claim for diabetes mellitus and remanded the case for additional development.  

In a July 2014 decision, the Board denied the Veteran's claims for service connection for diabetes mellitus and a skin disability of the lower legs, to include diabetic dermopathy or shin spots.  The Veteran appealed the July 2014 Board decision the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2015 Joint Motion for Remand (JMR), the Court vacated the July 2014 Board decision and remanded the matter for compliance with the terms of the JMR.  

The sole purpose of the July 2015 JMR was to obtain legible copies of records with receipt dates of June 20, 2005 and April 14, 2009 and to obtain a missing page 1 from a December 3, 2005 VA contract examination.  In April 2016, the Board, working with its Paperless Appeals Office, coordinated a re-scan of the documents in question with the Veterans Benefits Administration office that manages the scanning vendors.  The missing and illegible documents noted in the JMR are now associated with the claims file.  In addition, this is not new evidence such that the appeal needs to be remanded for review by the RO.
FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not related to a disease or injury in service, and did not manifest within one year of service separation. 

2.  During the period on appeal, the Veteran has not been diagnosed with diabetic dermopathy or shin spots; and there is no competent evidence of record establishing that the Veteran has any additional skin conditions (not already service-connected) that either are related to a disease or injury in service or caused or aggravated by a service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for entitlement to service connection for a skin disability of the lower legs, to include diabetic dermopathy and shin spots, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

Here, the Veteran was provided with the relevant notice and information regarding his diabetes claim in a December 2008 letter, prior to the adjudication of his diabetes claim in February 2006.  The Veteran was provided with the relevant notice and information regarding his skin disability claim in a March 2010 letter, prior to the initial adjudication of his skin disability claim in May 2010.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in August 2013 which, collectively, contain descriptions of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Diabetes mellitus is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

1. Diabetes Mellitus

The Veteran is seeking entitlement to service connection for diabetes mellitus. 

The Veteran's service treatment records are negative for a diagnosis of or treatment for diabetes mellitus.  Additionally, as the Veteran did not serve in the Republic of Vietnam, service connection for diabetes mellitus cannot be granted on a presumptive basis based on exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran has claimed that he was diagnosed with diabetes shortly after his 1994 retirement from service.  However, the claims file does not contain a record of that diagnosis.  Indeed, the file does not contain any records of medical treatment during the years immediately following service; the earliest records are from 2002.  Significantly, a private July 2006 "Diabetes Patient Summary" notes two different onset dates for diabetes, January 1, 2003 and May 7, 2004.   

Although recent medical records show that the Veteran has a current diagnosis of diabetes mellitus, none of the Veteran's treatment providers has related this condition to his active military service.

In August 2013, the Veteran was afforded a VA examination to determine the etiology of his current diabetes.  In a September 2013 addendum, the examiner concluded that the Veteran's diabetes mellitus is less likely than not related to the Veteran's active military service.  She offered the following explanation:

The Veteran presented with a "diabetic dermopathy appearing rash" 9/21/1991.  The examiner at that time ordered blood testing to rule out possible diabetes.  Addendum 9/25/1991 noted normal chemistry (which includes blood glucose), stating "nothing insinuating Diabetes."  His subsequent blood glucose testing 7/7/1992- 97 and 7/17/1993- 91 were normal.  Clinic note 5/20/2004 noted "newly diagnosed DMII."  He was diagnosed with DMII almost 10 years after his retirement from the military.

Based on all the above evidence, service connection for diabetes mellitus must be denied.  Although the Veteran's service treatment records show that there was a concern in 1991 that he had diabetes, subsequent testing ruled out this diagnosis and there is no evidence that the Veteran was diagnosed with diabetes in service or within one year of service.  Although the Veteran has claimed that he was diagnosed with diabetes mellitus shortly after separation from service, he has provided no evidence to support this contention and treatment record approximately a decade after service indicate a "new" diagnosis of diabetes, providing evidence against his claim.  Furthermore, none of the Veteran's treatment providers has opined that his diabetes mellitus had onset in service or was caused by or otherwise related to the Veteran's active military service. 

Essentially, the Veteran has offered his own opinion as to the etiology of his diabetes mellitus; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's current diabetes mellitus is related to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

As such, service connection for diabetes mellitus is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

2.  Diabetic dermopathy and shin spots

The Veteran is also seeking entitlement to service connection for a skin condition affecting the lower legs, claimed as diabetic dermopathy and shin spots.

In an August 1994 claim, the Veteran sought service connection for dermatitis.  In a May 1995 rating decision, the RO established service connection for skin disorders described as tinea cruris (a disorder affecting the skin of the groin) and tinea pedis (a disorder affecting the skin of the feet).  The RO has also granted service connection for varicose veins with stasis dermatitis of both lower extremities and xerosis.  The issue on appeal, then, is service connection for a disorder of the skin of the Veteran's lower legs other than the conditions for which service connection is already established.  The Veteran asserts that he has a lower legs skin disorder that can be characterized as shin spots or diabetic dermopathy.

The Veteran's service treatment records reflect complaints of skin symptoms and disorders.  In October 1977 he was treated for a rash on his left shoulder.  In July 1989 he reported that for a year he had experienced a rash on both legs.  The treating clinician's impression was possible tinea infection.  In February 1991 the Veteran reported a two year history of itching of his toes and infections of his feet and toenails.  The treating clinician's impressions were tinea pedis and onychomycosis.  In June 1991 the Veteran reported a one month history of jock itch.  The treating clinician's impression was tinea cruris.

In September 1991, the Veteran reported a three year history of a rash on both legs below the knees.  The treating clinician observed hyperpigmentation on both lower legs.  The examiner initially stated that the rash looked like diabetic dermopathy, but subsequent laboratory testing found that the Veteran had no diabetes at that time.  The clinician concluded that the rash had a fungal element, and the Veteran was prescribed the antifungal ointment lotrimin.

On an examination in February 1994, the Veteran reported a five year history of increased pigmentation on his legs.  The examiner observed skin pigment changes, dryness, and varicosities of both legs.  Later in February 1994, the Veteran had a dermatology consultation to address complaints of a two to three year history of scaly lesions on his lower legs.  A punch biopsy was taken.  In a March 1994 dermatology report, a clinician stated that the biopsy showed stasis dermatitis.  The clinician noted that clinically the disorder did not look like stasis dermatitis, but rather looked more like non-palpable pigmented purpura.  A topical medication was prescribed.

The claim that the Veteran filed in August 1994, a few weeks after retirement from service, included a claim for service connection for dermatitis.  On a VA examination in December 1994, the Veteran reported a several year history of dermatitis on his lower legs.  The examiner observed discoloration of the skin and scars on the lower legs.  The examiner also observed a varicose vein on each lower leg.  The examiner provided a diagnosis of stasis dermatoses bilaterally.

On a VA contract examination in December 2005, the Veteran reported a history of tinea cruris as well as tinea pedis.  He indicated that he was given topical medication, which significantly improved his symptoms.  He denied any functional impairment as a result of this condition and wrote that he had not lost any time from work because of his skin conditions.  The Veteran also reported that he had been diagnosed with varicose veins in the lower extremities.  He indicated that he had pain associated with edema and swelling, which occurred after prolonged standing and walking.  He also reported dark skin pigmentation.  The Veteran indicated that the edema occurred after prolonged standing and walking and was intermittent.  The edema was relieved by elevating his feet and he did not wear compression hosiery.  He denied any eczema or ulceration.  He was not taking medication for this condition but had difficulty with prolonged standing.  The examiner observed stasis dermatitis on the lower extremities and varicose veins on the lower legs and the right foot.

At VA primary care treatment in March 2011, a clinician observed acanthosis nigricans and varicosities on the Veteran's legs.  In March 2012, a clinician observed whitish striae on the distal half of both the Veteran's lower legs.

The Veteran and clinicians who have treated and examined him have observed abnormality of the skin on his lower legs during and after service.  Some clinicians have described the findings as stasis dermatitis.  VA established service connection for stasis dermatitis.  The record raises questions, however, as to whether stasis dermatitis is the only skin disorder of the Veteran's lower legs.  The Veteran essentially contends that in addition to stasis dermatitis he has diabetic dermopathy or shin spots.  VA clinicians have characterized findings on the lower leg skin as acanthosis nigricans and as striae. 

In August 2013, the Veteran was afforded a VA dermatology examination.  At that time, the Veteran reported that he developed a rash on his lower legs in service.  He complained of current symptoms of mild intermittent itching and dryness of his legs.  On examination, the examiner noted very mild dryness and scaling, as well as mild whitish striae to the bilateral lower legs.  She stated that the white striae were due to resolved stasis dermatitis and obesity.  The examiner diagnosed the Veteran with xerosis, which she opined was secondary to the Veteran's service-connected stasis dermatitis. 

Based on the examiner's findings, in a September 2013 decision, the RO granted entitlement to service connection for xerosis of the left and right lower extremities, secondary to the Veteran's service connected stasis dermatitis, effective February 2010, the date of the Veteran's claim for diabetic dermopathy.  The Veteran has not appealed the initial assigned disability rating or effective date, and those issues are not before the Board.

Based on the above evidence, service connection cannot be granted for any additional skin disability, including diabetic dermopathy.  Significantly, the Veteran has not been diagnosed with diabetic dermopathy or shin spots during any period on appeal.  Although the Veteran has claimed that he suffers from diabetic dermopathy, he is not qualified to diagnose himself. 

While the Veteran is competent to note any observable skin abnormalities affecting his lower extremities, he has not demonstrated that he has any knowledge or training in diagnosing such conditions.  In other words, he is a layman, not a medical expert.  As noted above, there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson, 581 F.3d at1316.  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.

As above, in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that a layperson is competent to identify the condition where the condition is simple, for example a broken leg, but is no competent to identify the condition that is not simple, for example, a form of cancer.  Jandreau, 492 F.3d at 1377.

The Board finds that the question of what type of skin conditions the Veteran suffers from is too complex to be addressed by a layperson.  Such a diagnosis is not amenable to lay observation alone, as many conditions may present similar symptoms.  The diagnosis of a particular skin condition accordingly requires specialized medical training.  Hence, the Veteran's opinion of his current disability is not competent evidence and is entitled to low probative weight.

The August 2013 VA examiner attributed the Veteran's symptoms to a combination of xerosis, resolved stasis dermatitis, and obesity.  The Veteran has been granted service connection for xerosis and stasis dermatitis.  There is no competent evidence of record that the Veteran has any additional skin conditions, including diabetic dermopathy or shin spots, which either had onset in service or are related to his active military service.  Accordingly, service connection for a skin disability of the lower legs, to include diabetic dermopathy or shin spots, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a skin disability of the lower legs other than already service-connected xerosis and/or stasis dermatitis, to include diabetic dermopathy or shin spots, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


